LaROSE, Judge.
Joseph L. Heath appeals the summary denial of his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We reverse and remand for resentencing.
A jury convicted Mr. Heath of battery on a law enforcement officer and obstructing an officer with violence. He was sentenced as a violent career criminal to fifteen years in prison, with a ten-year mandatory minimum, for the obstruction charge. He received a consecutive five-year prison term for the battery charge. Mr. Heath argues that the sentences are illegal because the charges arise from a single criminal episode. See Hale v. State, 630 So.2d 521, 524-25 (Fla.1993). The State agrees and concedes that Mr. Heath should be resentenced in accordance with Rodriguez v. State, 883 So.2d 908 (Fla. 2d DCA 2004), and Kiedrowski v. State, 876 So.2d 692 (Fla. 1st DCA 2004). Accordingly, we reverse the post-conviction court’s order summarily denying Mr. Heath’s rule 3.800(a) motion and remand for resentencing.
Reversed and remanded for resentenc-ing.
ALTENBERND and WALLACE, JJ., Concur.